Citation Nr: 0009419	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-51 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ureteropelvic 
junction obstruction of the left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 1972 to February 1975.

In August 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's petition to reopen a previously denied claim 
for service connection for ureteropelvic junction (UPJ) 
obstruction of the left kidney.  He appealed to the Board of 
Veterans' Appeals (Board).  In February 1997, he testified at 
a hearing at the RO in support of his claim.  He subsequently 
testified at another hearing in support of his claim in 
October 1997, which the undersigned Member of the Board 
conducted in Washington, D.C.  During that hearing, he 
submitted additional evidence concerning his claim, and he 
waived his right to have it initially considered by the RO.  
See 38 C.F.R. § 20.1304 (1999).

The Board issued a decision in April 1998 denying the 
petition to reopen the claim.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court)-
formerly, the U.S. Court of Veterans Appeals.  In October 
1998, during the pendency of the appeal to the Court, the VA 
General Counsel (GC) filed a motion requesting that the Court 
vacate the Board's decision and remand the case to the Board 
for readjudication of the claim in accordance with the 
holding of a precedent decision of the U.S. Court of Appeals 
for the Federal Circuit.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Court granted the GC motion in a March 
1999 order and thereafter returned the case to the Board for 
compliance with the directives specified in the GC motion.


REMAND

In the Hodge decision, the Federal Circuit Court pointed out 
that there is no requirement that the evidence submitted in 
an effort to reopen a previously denied claim create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  That holding, in turn, 
substantially invalidated the existing practice of the VA and 
the Court.  Therefore, since the veteran has submitted 
a considerable amount of evidence since the last final denial 
in August 1989, which the RO has not had an opportunity to 
consider under the standard discussed in Hodge, the case must 
be returned to the RO to avoid him being prejudiced by 
the Board considering his claim under this standard in the 
first instance.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Accordingly, the case is hereby REMANDED to the RO for the 
following development and consideration:

1.  After completing any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's petition to reopen his 
previously denied claim for service 
connection for the left kidney disability 
in accordance with the correct legal 
standards discussed by the Federal 
Circuit Court in the Hodge decision.

2.  Thereafter, the RO should provide the 
veteran a Supplemental Statement of the 
Case containing a discussion of the 
reasons and bases for its decision, 
and citing the correct standards for 
reopening previously denied claims that 
were discussed by the Federal Circuit 
Court in the Hodge decision.  He should 
be given an opportunity to submit 
additional evidence and/or argument in 
response prior to his case being returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


